Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 1 recites “a pulling element extending in its own main direction”.  This is taken to mean along its longitudinal axis. 

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  Claim 14 and 15 recite “manoeuvring”, which should be changed to “maneuvering”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pulling element”, “a hooking body” and “a presser body” in claim 1 and “blocking agents” in claim 4 and “a tightener group” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding the “hooking body”, the Written Description states that “a hooking body 4 configured to pass through the patient’s soft tissue “ST” and engage the same following the traction of the pulling element 2 towards the first end 2a.  In other words, the hooking body 4 is shaped so that, onece inserted through the soft tissues “ST” by moving it proximally (i.e. towars the bone), it can intercept the soft tissues “ST”, pushing then distally (i.e. away from the bone) when the pulling element is moved in the direction o the first end 2a.”.  The structure determined sufficient to perform the function of passing through soft tissue and engage said soft tissue is considered to be any shape capable of piercing tissue and pulling said tissue (e.g. rectangular with a pointed end). 
Regarding the “presser body”, the figures show a substantially planar body (ref. 3).  The structure determined sufficient to perform the function of pressing on the skin is taken to be a planar surface or body or functional equivalent thereof. 
Regarding the “blocking agents”, the Written Description discloses a ratchet coupling having a plurality of abutment shoulders (10) arranged in succession along the pulling element. Therefore the structure determined sufficient to perform the function of 
Likewise, the “tightener group” is also taken to be a ratchet mechanism having a plurality of shoulders or functional equivalents therefore capable of performing the function of increasing the contact pressure between the pressure body and the skin of the patient. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 positively recites “the soft tissues” in the limitation “so as to devine therewith a clamp in which the soft tissues are compressed” as opposed to a functional recitation such as “so as to define therewith a clamp configured to compressed the soft tissues”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is dependent upon claim 4.  However, claim 6 requires the “tightener group” of claim 5.  It is unclear if claim 5 should read “a tightener group” or if claim 6 should be dependent upon claim 5.  For purposes of examination it is assumed to be dependent upon claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7 and 12 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annest et al. (US 2010/0016655 A1).

Regarding claim 1, Annest discloses a device for the retraction of soft tissue (Abstract) fully capable of a patient undergoing arthroscopic surgery, comprising; \
a pulling element (paragraph [0077], ref. “T” & 1120, Fig. 5) extending in its own main direction between a first end and a second end (Fig. 5, the second end is located at ref. 1110 and first end is opposite), said second end being fitted with a hooking body configured to pass through the soft tissue of a patient and engage in said soft tissue following the traction of the pulling element towards the first end (paragraphs [0077 & 81], ref. 1110, Figs. 5, 11-11c and 22 - 24); and  


    PNG
    media_image1.png
    443
    882
    media_image1.png
    Greyscale


Regarding claim 2, Annest discloses the device according to claim 1, wherein said presser body is connected to the pulling element so as to define therewith a clamp in which the soft tissues are compressed (paragraph [0084], Fig. 24).  

Regarding claim 3, Annest discloses the device according to claim 1, wherein said presser body is slidingly joined to the pulling element to move from a rest position, distal to the second end, to said operating position, proximal to the second end (paragraphs [0081 & 84]).

Regarding claim 4, Annest discloses the device according to claim 1 further comprising blocking agents operatively placed between said presser body and said pulling element and configured to prevent the presser body from moving away from the second end when in said operating position (paragraphs [0081 & 84] discloses “repeating features” which are taken to be the blocking agents. e.g. barbs).  

Regarding claim 5, Annest discloses the device according to claim 4, wherein said presser body is slidingly joined to the pulling element via a tightener group configured to increase the contact pressure between the presser body and the skin of the patient (paragraphs [0081 & 84], the tightener group is considered to comprise the induvial components of the repeating features, such as the barbs and protrusions are shown in Fig. 11c, ref. 1130).  

Regarding claim 6, Annest discloses the device according to claim 4, wherein said tightener group comprises a ratchet coupling (paragraphs [0081 & 84] disclose ratchet elements).  

Regarding claim 7, Annest discloses the device according to claim 6, wherein said ratchet coupling comprises: a plurality of abutment shoulders arranged in succession along the pulling element; at least one abutment tooth joined to the presser body and shaped to slide along the pulling element from the first to the second end and to halt against said abutment shoulders if moved from the second to the first end 

Regarding claim 12, Annest discloses the device according to claim 1 wherein said pulling element comprises a stem extending in the main direction between the first and the second end (ref. “T”, Figs. 11 - 11c); said hooking body being rotatably joined to said stem, at the second end (paragraph [0081], ref. 1160), to move between a first position, in which the hooking body is aligned with said stem (Fig. 11c), and a second position, in which the hooking body is transverse to said stem (Figs. 11 - 11b).  

Regarding claim 13, Annest discloses the device according to claim 12, wherein the hooking body (ref. 1110) comprises a tapered end portion (as shown in Figs. 11 - 11c and 20 - 21, the ends of the hooking body are tapered with respect the middle portion) so that, when the hooking body is in said first position, the hooking body defines, with the stem, an instrument able to penetrate the soft tissue of the patient (the hooking body and stem are fully capable of penetrating soft due to the relative strength and hardness of the device vs the density of the tissue in question).  

Regarding claim 14, Annest discloses the device according to claim 12, wherein the pulling element comprises a maneuvering group operable by an operator and joined to said hooking body to move the pulling element between the first and the second position (paragraphs [0081 & 102], refs. 5410, 5412).  

Regarding claim 15, Annest discloses the device according to claim 14, wherein the maneuvering group comprises a control body (ref. 5412), maneuverable by the operator, and a transmission member (ref. 5410) operatively interposed between the control body and the hooking body (Fig. 54d).  

Regarding claim 16, Annest discloses the device according to claim 15, wherein said transmission member (ref. 5410) comprises a rod or cable slidingly inserted in the stem and connected to the hooking body so that a translation of the rod or cable corresponds to a rotation of the hooking body (paragraphs [0102-103], Fig. 54d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annest et al. (US 2010/0016655 A1) in view of Buyda et al. (US 2017/0245888 A1). 

Regarding claim 8, Annest discloses the device according to claim 1 wherein said presser body is selectively switchable between an engaged condition, in which the presser body is slidingly connected to the pulling element (paragraphs [0081 & 84] disclose a ratchet mechanism between the presser body and pulling element, thus slidingly engaged in a controlled manner), but is silent regarding a disengaged condition, in which the presser body is releasable from the pulling element.  

Buyda teaches a clip collar for a surgical access device (Abstract) comprising a pulling element (paragraph [0040], ref. 14, Fig. 1) and a presser body (paragraph [0043], ref. 100, 120), wherein the presser body may be switchable between an engaged condition (Fig. 6, paragraph [0048]) and a disengaged condition (Fig. 7, paragraph [0048]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the presser body of Annest such that is includes the spring-like body capable of switching between an engaged condition and a disengaged condition, as taught by Buyda, for the purpose of enabling the presser body to be selectively attached to, removed from, and/or repositioned along the pulling element at any suitable location therealong (paragraph [0049]). 



Regarding claim 10, Annest in view of Buyda discloses the device according to claim 8, wherein said presser body comprises two jaws reciprocally moving towards and away from each other between a juxtaposed position, defining said engaged condition, and a distant position, defining said disengaged condition (Buyda, Figs. 6 - 7, refs. 124a, 122a).  

Regarding claim 11, Annest in view of Buyda discloses the device according to claim 10, wherein said presser body has a normally closed configuration in which the jaws are in said juxtaposed position (Buyda, Fig. 6); said presser body comprising a pair of movement arms (Buyda, Figs. 6 - 7, refs. 124, 124b, 122b, 122), each joined to a respective jaw (Buyda, Figs. 6 - 7), reciprocally moving towards and away from each other between a proximal position, in which the movement arms keep the jaws spaced apart in the distant position corresponding to the normally closed configuration of the presser body (Buyda, Fig. 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773